Mr. Justice King
delivered the following concurring opinion.
I concur in the conclusion reached by Mr. Justice McBride, and only wish to add that in my opinion there can be no doubt as to the power of the city of Portland to build bridges across the Willamette River without asking the consent of the corporation of the Port of Portland.
The act of legislature of February 18, 1891 (Laws 1891, p. 791, § 2), as amended by act February 18, 1899 (Laws 1899, p. 146, § 1), incorporating the Port of Portland, contains the following grant of power:
“The object, purpose and occupation of said corporation * * shall be to improve the Willamette River at the city of Portland, and the Willamette and Columbia rivers between said city and the sea, so that there shall be made and permanently maintained in said Willamette River *465at said city, from wharf line to wharf line, and in the Willamette and Columbia rivers between said city and the sea, a ship channel of such width at any and all points as it may deem necessary. * * So far as is necessary, requisite or convenient to carry out the said objects and purposes, the said corporation shall have the full control of said rivers at said city of Portland and between said city and the sea, so far as and to the full extent that this State can grant the same, and shall have full power to, from time to time, make such rules and regulations .for the navigation thereof, or the placing of obstruction therein, as may be requisite, necessary or convenient in the creation or maintenance of such channel. * * Provided always that nothing herein contained shall be so construed as to permit the removal of bridges or other obstructions existing by virtue of grant by this State of express authority thereof. * *”
From the foregoing it will be observed that there is no express provision requiring the city of Portland to apply to the Port of Portland for permission to build bridges at any point within the city’s corporate limits. It is too well settled to require citation of authority for support that grants of state sovereignty are always to be strictly construed.
Again, an express reservation as to bridges existing by virtue of an express grant of the State is made in favor of the city in Section 76 of the charter of Portland, authorizing the building of bridges and the maintenance of ferries. In addition to this the constitutional amendment, relating to municipalities (pursuant to which Section 118% of the charter was adopted) delegates to cities all the legislative powers within their municipal boundaries, so far as that species of sovereignty relates to matters of purely municipal concern. Such grants of legislative power, however, may be recalled by the authority conferring them (Straw v. Harris, 54 Or. 424: 103 Pac. 777) and this power of recall serves to prevent the abuse of the privilege delegated.
*466While the Port of Portland is in many of its attributes a municipal corporation, it is one organized for a special purpose, and possessing limited powers, derived, not from the Constitution, but from an express legislative grant. To give to this grant the broad construction claimed by counsel would be to make the Port of Portland virtually master of the city of Portland and responsible to no superior authority. I believe the legislature intended the Port of Portland corporation to be the servant of the city of Portland and of the State at large, in the promotion of commerce and prosperity, and not the dictator thereof.
Running through all the amendments to the Port of Portland act, as well as through the various acts amending the charter of the city of Portland, is an evident intent of the legislature to prevent the rights of the city from being subverted to the wishes of this auxiliary corporation. It follows, then, that the city of Portland, having adopted appropriate amendments to its charter therefor, is acting within the scope of its authority, and is not required to obtain the consent of the Port of Portland before constructing the bridge in question.
Affirmed.